Citation Nr: 1718755	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for transient ischemic attacks (TIA), to include as secondary to service-connected disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected disability.

4.  Entitlement to service connection for burned skin groin area and tinea cruris (claimed as fungal infection), to include as secondary to service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

6.  Entitlement to a compensable disability rating decision for venereal warts.

7.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He also had service with the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2012, the Board reopened the claim of entitlement to service connection for hypertension and remanded the issues reflected on the cover page for additional development.  In addition to those issues, the January 2012 Board decision remanded claims of entitlement to service connection for a left leg disability, depression, and ischemic heart disease.  The claims of entitlement to service connection for a left leg disability and depression were subsequently granted in April 2012 and July 2013, and are no longer before the Board.  The claim of entitlement to service connection for ischemic heart disease was remanded for the issuance of a statement of the case and the Veteran was informed that the issue would only be returned to the Board for further appellate consideration if an appeal was timely perfected.  A statement of the case was issued in January 2014, and no substantive appeal was filed.  Therefore, this issue is not before the Board.

The claims were remanded by the Board in June 2015 in order to provide the Veteran a Travel Board hearing.  The Veteran withdrew his hearing request in an October 2015 letter. 

The Veteran filed an increased rating claim for his service-connected depression in October 2013.  The RO increased the Veteran's disability rating in April 2014 and July 2015 rating decisions.  The Veteran did not specifically submit a notice of disagreement with either decision.  The Veteran submitted an additional claim for TDIU in December 2015 and indicated his claim was based on his depression and prostate disorders.  A December 2016 supplemental statement of the case (SSOC) indicates that an increased rating for depression has been added to the appeal due to the pending TDIU claim.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) in August 2008 and August 2010.  Transcripts of the hearings are of record.

The Board notes that the claim for an increased rating for venereal warts has been certified to the Board.  However, the Veteran has asserted an increased rating is warranted under Diagnostic Code 7806.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of this claim will be resumed.

The Board notes that the December 2016 supplemental statement of the case (SSOC) indicates the issue of entitlement to an increased rating for depression is also on appeal as the Veteran has a pending claim for TDIU.  This is incorrect.  The RO found the March 2015 report of contact is considered a claim for an increased rating and not a notice of disagreement of the April 2014 RO rating decision.  The claim for an increased rating was readjudciated in a July 2015 rating decision.  There is no indication that the Veteran disagreed with the July 2015 rating decision.  There is no statement of the case (SSOC) and no substantive appeal for an increased rating claim for depression.  As such, the claim is not on appeal. 

The issues of entitlement to service connection for sleep apnea, TIA, GERD, hypertension, and skin of the groin, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hypertension incurred during active service.  In the alternative, the Veteran has asserted his hypertension caused or aggravated by service-connected prostate cancer, depression, and/or diabetes.  A March 2012 VA examiner determined there was "no linkage" between the Veteran's prostate cancer and hypertension.  However, the examiner failed to give an opinion as to whether the Veteran's hypertension was aggravated by prostate cancer.  Additionally, the June 2013 VA examiner noted the Veteran's hypertension was diagnosed in 2006.  This is clearly inaccurate as a VA examination dated in February 1972 includes a diagnosis of hypertension.  In a letter dated in July 2015, the Veteran's treating physician, Dr. N., stated the Veteran's hypertension was at least as likely as not aggravated by his diabetes.  However, the physician gave no rationale for this opinion.  As such, the Board finds an additional VA opinion is necessary to determine whether the Veteran's hypertension was aggravated by his service-connected diabetes, depression, and/or prostate cancer. 

The Veteran has claimed service connection for TIA.  Although the Veteran has asserted his TIA were incurred in service, the Board finds there is evidence that also suggests the Veteran's TIA are due to hypertension.  A March 2012 VA examiner indicated hypertension is a risk factor for TIA.  As the claim for service connection for hypertension is being remanded, the Board finds the claim for service connection for TIA should also be remanded as inextricably intertwined. 

The Board notes that the Veteran's sleep apnea predates his diabetes.  However, the Veteran asserts his sleep apnea is aggravated by service-connected diabetes.  In November 2015, the Veteran submitted a medical treatise that indicates signs and symptoms of sleep apnea include hypertension, depression, and GERD.  The Board finds a VA opinion is necessary to determine whether the Veteran's sleep apnea is caused or aggravated by his by his service-connected diabetes and/or depression. 

In a March 2014 statement, the Veteran reported his medications for his service-connected depression aggravate his stomach.  As there is some evidence that suggests the Veteran's GERD is aggravated by his service-connected depression and treatment for it, the Board finds a VA opinion is necessary.  

The Veteran asserts he has a skin condition in his groin area that was either incurred in service or caused by radiation for his service-connected prostate cancer.  Service treatment records include findings of fungal irritation on the penis and tinea versicolor on the groin.  A January 2006 VA examiner noted no rash of the groin.  A November 2007 VA examiner indicated the Veteran had a prior history of tinea cruris and for many years used a steroid cream.  The skin in the groin area developed hyperpigmentation.  The examiner determined the Veteran's hyperpigmentation was due to the topical steroid cream, and not caused by his service-connected prostate cancer.  A March 2012 VA examiner stated neither this fungal rash, nor its therapy is related to, caused by, or aggravated by his service-connected venereal warts.  The examiner indicated that physical examination failed to show active tinea.  In a January 2017 brief, the Veteran's representative asserted the Veteran has a rash on his groin due to urinary incontinence from his service-connected prostate cancer.  As this may indicate worsening of his skin condition that was not found on VA examination in March 2012, the Board finds a remand for a VA examination is necessary.  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the certified issues of service connection on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion which describes the nature and etiology of the Veteran's diagnosed hypertension.  A physical examination is only necessary if required by the examiner.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

The examiner should provide an opinion whether it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected depression, diabetes, and/or residuals of prostate cancer.  

2.  Obtain a VA medical opinion which describes the nature and etiology of the Veteran's diagnosed sleep apnea.  A physical examination is only necessary if required by the examiner.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

The examiner should provide an opinion whether it at least as likely as not (50 percent probability or greater) that any sleep apnea disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected depression and/or diabetes.  

3.  Obtain a VA medical opinion which describes the nature and etiology of the Veteran's diagnosed GERD.  A physical examination is only necessary if required by the examiner.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

The examiner should provide an opinion whether it at least as likely as not (50 percent probability or greater) that the Veteran's GERD has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected depression.  

4.  Schedule the Veteran for a VA examination in order to obtain a medical opinion which describes the nature and etiology of any diagnosed skin disorder at the groin.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

After a physical examination and review of the claims file, the examiner should provide an opinion whether it at least as likely as not (50 percent probability or greater) that any diagnosed groin skin disorder was incurred in active service or has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected prostate cancer and residuals.  

5.  Then readjudicate the claims on appeal to include entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




